                 Case 1:19-mj-01101-JO Document 3 Filed 12/06/19 Page 1 of 5 PageID #: 45

 AO 93 (Rev. 11/13) Search and Seizure Warrant




                                            United States District Court
                                                                             for the

                                                              Eastern District of New York


                   In the Matter ofthe Search of
              (Briefly describe the property to be searched
               or identify the person by name and address)                              Case No.   19-M-llOl
         A COMPUTER HOUSED IN A COOLER MASTER BRAND HOUSING TOWER AND
       BEARING THE BAR CODE RC912KKN11131500811 AND A ONE TERABYTE WESTERN
       DIGITAL WDIOEALX HARD DRIVE BEARING THE SERIAL NUMBER WCATR9321079
      LOCATED AT THE PREMISES KNOWN AND DESCRIBED AS 950 72ND STREET, APT.#2A


                                                  SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the                           Eastern            District of                    New York
(identify the person or describe the property to be searched and give its location)'.


     See Attachment A




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

     See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before                                   November 21,2019             (not to exceed 14 days)
      ^ in the daytime 6:00 a.m. to 10:00 p.m.                 □ at any time in the day or night because good cause has been established.
          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                     the Du^ Magistrate Judge                 .
                                                                                                     (United States Magistrate Judge)

     □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      □ for           days (not to exceed30)       O until, the facts justi^ing, the later specific date of


Date and time issued:            l//Z</,t I: ft /m                                                                 _
                                                                                                               JudgeY signature

City and state:             Brooklyn. New York                                          Hon. James Orenstein                   U.S.M.J.
                                                                                                             Printed name and title



                                  ]                                                                                )
                                  )                                                                                1
 Case 1:19-mj-01101-JO Document 3 Filed 12/06/19 Page 2 of 5 PageID #: 46




                                    ATTACHMENT A


                                  Property to be Searched

              The SUBJECT PREMISES is a single-family condominium unit and

associated storage unit located at 950 72"'' Street, Apt. 2A,Brooklyn, NY 11228 (the "950

Address"). The 950 Address is a brown and white colored three(3)floor condominium

building located on 72"'' Street between 10th Avenue and Fort Hamilton Parkway. The

condominium unit is located on the second floor and the storage unit is located in the cellar.

There are stairs leading up to the second floor where the SUBJECT PREMISES's residential

unit door is located. A front porch is attached to the SUBJECT PREMISES. The number

"950" appears on the front ofthe second floor balcony. The front door to the SUBJECT

PREMISES is white with windows on the top ofthe door, and is the left one ofthe two doors

located on the second floor ofthe 950 Address. The SUBJECT PREMISES door bears a

visible lock. A photograph of the building containing the SUBJECT PREMISES is provided

below:
 Case 1:19-mj-01101-JO Document 3 Filed 12/06/19 Page 3 of 5 PageID #: 47




                                    ATTACHMENTS


                                    Property to be Seized

       I.     All records relating to, and instrumentalities of, violations of 16 U.S.C. §§

1538, 3372(a)(2)(A) and 3372(d), and 18 U.S.C. §§ 371,554 and 1956, those violations

including acts by Eugene Lantsman, Leonid Lsintsman and Arms and Antiques Inc. and

occurring after April 19, 2015, including:

            a. a computer housed in a "Cooler Master" brand housing tower and
               bearing the bar code RC912KKN11131500811; and

            b. a 1 Terabyte Westem Digital WDIOEALX Hard Drive bearing the
               serial number WCATR9321079(the"HARD DRIVE").
               Case 1:19-mj-01101-JO Document 3 Filed 12/06/19 Page 4 of 5 PageID #: 48


AO 93 (Rev. 11/13)Search and Seizure Warrant(Page 2)

                                                                 Return

Case No.:                              Date and time warrant executed:3!3d        Copy of warrant and inventory left with:
   19-M-llOl                            Moye.nt.t/' 2o^ 2ol?,                               LaaT:^
Inventory made in the presence of:

Inventory ofthe property taken and name of any person(s)seized:
                                                                          i'ce.




                                                              Certification



       I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the .
designated judge.



Date:
                                                                                         Executing officersstgnature

                                                                          Cqti^A                                             MSrJj
                                                                                           Printed name and title
              Case 1:19-mj-01101-JO Document 3 Filed 12/06/19 Page 5 of 5 PageID #: 49



 DEPARTMENT OFTHE INTERIOR
 u.Sl fish and wildlifeservice                     PROPERTY RECEIPT

 RECEIVED/^6^P FROiBi;                                                 DATE AND TIME OF RECEIPT:   FILE NUMBER:

                                            *Iac
 RECEIVED                                                              LOCATION:
                                                                                        nin^ 5\/««.V              aA

 ITEM NO.          DESCRIPTION:                             ,
                                                   Cg»a\P^w

                                  c\esV;\69 \ow«/                                   Si- C.C"=\l^KKA;\\3\Sbo^)/
                     ^J-V ^ OlS'Llo'L
                                     E/Vc'/I'v\ Vx^rc)                       —5jAj_j^dijeEl5a32^^




                                                                       OFFICER:


I hereby certify that the above is a correct and complete inventory
of items (received/seized by)(transferred from)the undersigned
officer at the above stated date,time and place, and that the said     WITNESS:
inventory was made in the presence of:

                                                                       SIGNATURE:
I hereby acknowledge receipt of a copy of this inventory and that it
Is true and complete:
                                                                                                                       FORM )-195(9/81)
